December 4, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
NICHOLAS WHITE, MARK MOERSEN, TAURUS MANUFACTURING CO.,
   AND OPTIMAS MANUFACTURING SOLUTIONS, INC., Appellants

NO. 14-13-00028-CV                         V.

                  ZHOU PEI AND SHAUN WHITE, Appellees
                    ________________________________

 ZHOU PEI, SHAUN WHITE, MEL SMITH, AND JAMES CORBETT, Cross-
                          Appellants
NO. 14-13-00501-CV                V.

NICHOLAS WHITE, MARK MOERSEN, TAURUS MANUFACTURING CO.,
AND OPTIMAS MANUFACTURING SOLUTIONS, INC., Cross-Appellees
               ________________________________

      These causes, cross-appeals from the trial court’s judgment signed May 14,
2013, were heard on the transcript of the record. We have inspected the record and
find error. We therefore order that the portions of the judgment favoring Shaun
White on his breach of fiduciary duty cause of action and assessing sanctions
against Shaun White and Zhou Pei are REVERSED, and we RENDER judgment
that Shaun White take nothing on his breach of fiduciary duty claim. We further
find no error in the remainder of the trial court’s judgment and order it
AFFIRMED.
      We order appellants Nicholas White and Mark Moersen, jointly and
severally, to pay all costs incurred in this appeal.
      We further order this decision certified below for observance.